NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments to claims 1 and 12 have overcome the objections previously raised by the Examiner.
The Applicant’s amendments to claims 1 and 12 have overcome the rejection under 35 U.S.C. 112(b).
The Applicant’s amendments filed along with the arguments have been fully considered and are persuasive.  The previous grounds of the rejection under 35 U.S.C. 103 has been withdrawn, and the claims are now in conditions for allowance. 

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In a related teaching by the Applicant, Kurian US 2017/0316479 discloses of using random numbers to replace bank account information, see paragraph 0043.

Gaonkar et al, U.S. Patent 8,751,450 is relied upon for disclosing of anonymizing customer data by obfuscating the original content with randomized content, see column 7, lines 9-14.
Peckover, US 2011/0173676 is relied upon for generating random numbers and characters to provide content managers with unique pointers that replace sensitive data in secure storage, see paragraph 0134.
Hall et al, US 2011/0153689 is relied upon for disclosing of obfuscating/removing references to sensitive data by replace all strings with random characters, see paragraph 0007.
Parthasarathy et al, US 2020/0311304 is relied upon for disclosing of masking sensitive data by random replacement and shuffling characters, see paragraph 0108.
Lavinio, U.S. Patent 9,223,995 is relied upon for disclosing of examples of obfuscating data by replacing personal names with random strings and replacing addresses with nearby addresses that include postal adjustments, see column 13, lines 54-58.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431